United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                                                               July 7, 2003

                        FOR THE FIFTH CIRCUIT            Charles R. Fulbruge III
                                                                 Clerk

                        ____________________

                            No. 02-21183

                          Summary Calendar
                        ____________________


     In the Matter Of: ROBERT CHARLES GRAVES; BARBARA JAY GRAVES

                    Debtors
     ________________________

     JAMES P ENTREKIN

                     Appellant


          v.

     ROBERT CHARLES GRAVES; BARBARA JAY GRAVES

                    Appellees
_________________________________________________________________

           Appeal from the United States District Court
                for the Southern District of Texas
                         No. H-02-CV-1017
_________________________________________________________________


Before KING, Chief Judge, and JOLLY and SMITH, Circuit Judges.

PER CURIAM:*

     This appeal concerns two contract-based claims arising out

of a Chapter 13 bankruptcy proceeding.     Debtors-Appellees Robert

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
and Barbara Graves (“the Graves”) filed an adversary action

against Appellant James P. Entrekin in bankruptcy court, seeking:

(1) specific performance of a contract for deed involving land

located at 7808 Carolyn Lane in Santa Fe, Texas (“Carolyn Lane

property”); and (2) breach-of-contract damages stemming from a

contract for deed involving land located at 3705 Cark Street in

Santa Fe (“Cark Street property”).   The bankruptcy court granted

judgment for the Graves on both claims.   The district court

subsequently affirmed this final judgment.

     Entrekin now appeals, contending that the bankruptcy court

erred in: (1) admitting a duplicate of the original contract for

deed to the Carolyn Lane property into evidence; and (2) finding

that the Graves were not in default on the Cark Street property

and that, even if the Graves were in default, Entrekin did not

give proper notice of default.

     Without citing to legal authority, Entrekin argues that the

applicable standard of review in this case is de novo.   This is

incorrect.   This court has stated that a bankruptcy court’s

evidentiary rulings are reviewed for abuse of discretion, e.g.,

Hitt v. Connell, 301 F.3d 240, 249 (5th Cir. 2002), and its

specific factual findings are reviewed for clear error, e.g., In

re Barron, 325 F.3d 690, 692 (5th Cir. 2003).

     Under the appropriate standards of review, there is no

reversible error in this case.   As to the first issue, Entrekin

essentially makes the same argument on appeal that he made before

                                 2
the district court, contending that he raised a genuine issue as

to the authenticity of the original contract for deed to the

Carolyn Lane property.   In its November 29, 2002 order, the

district court granted Entrekin’s motion to supplement the

record, thereby permitting the court to consider the transcript

of the proceedings before the bankruptcy court.1      However, even

after supplementing the record with this transcript, the district

court found that Entrekin failed to present or identify record

evidence to support his contention.       We agree with this

assessment and conclude that it was not error for the bankruptcy

court to admit a duplicate of the original contract for deed.

     Regarding the second claim, the designated record supports

the bankruptcy court’s factual findings that the Graves were not

in default on the Cark Street property and that Entrekin failed

to notify the Graves of default.       The record suggests that the

Graves had fully complied with Entrekin’s demands.       Yet, even

assuming arguendo, that the Graves had failed to pay property

taxes on the Cark Street property in a timely manner, Entrekin

has not demonstrated that, under Texas law, this failure

constituted a breach of contract (as opposed to mere default).

     1
        On August 19, 2002, the district court affirmed the
final judgment entered by the bankruptcy court, basing its
analysis on the designated record filed by the parties, which did
not include a transcript of the evidentiary hearing held in the
bankruptcy court. Entrekin then moved to supplement the record.
While the district court eventually granted Entrekin’s motion to
supplement, the district court reaffirmed its earlier judgment
and dismissed the appeal.

                                   3
See TEX. PROP. CODE ANN. § 5.061 (Vernon 2002).   Moreover, there is

ample evidence in the record indicating that Entrekin did not

properly fulfill his statutory obligation to provide the Graves

with notice of default and his intention to rescind the contracts

for deed.   Id. §§ 5.063(b)(1)-(3), 5.064.   Hence, the bankruptcy

court did not clearly err in making these factual findings.

     Given the arguments presented on appeal, it is clear that

the district court did not err in affirming the bankruptcy

court’s grant of judgment for the Graves.    The judgment of the

district court is



AFFIRMED.




                                 4